PER CURIAM:
Rickie Edward Wilkinson, individually and doing business as Rickie’s One Stop, and Dawn Swink Wilkinson appeal the district court’s order denying relief on their complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wilkinson v. Hallsten, No. 5:06-cv-00002, 2006 WL 2224293 (W.D.N.C. Aug. 2, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *128and argument would not aid the decisional process.

AFFIRMED.